ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

INTERPRETATION DES TRAITES DE PAIX
CONCLUS AVEC LA BULGARIE,
LA HONGRIE ET LA ROUMANIE

AVIS CONSULTATIF DU 30 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERPRETATION OF PEACE TREATIES
WITH BULGARIA, HUNGARY
AND ROMANIA

ADVISORY OPINION OF MARCH 30th, 1950
Le présent avis doit étre cité comme suit :

«Interprétation des traités de paix,
Avis consultatif : C. I. J. Recueil 1950, p. 65.»

This Opinion should be cited as follows:

“Interpretation of Peace Treaties,
Advisory Opinion: I.C.]. Reports 1950, p. 65.”

 

Ne de vente: 3 6
Sales number

 

 

 
65

INTERNATIONAL COURT OF JUSTICE

1950
YEAR 1950 March 30th
General List

March 30th, 1950 No. 8

INTERPRETATION OF PEACE TREATIES
WITH BULGARIA, HUNGARY
AND ROMANIA

Advisory. function.— Competence of the Court: objection on the
ground of alleged lack of competence of the General Assembly, based
on the character of the Court as an organ of the United Nations ;
Article 2, paragraph 7, of the Charter.— Power of the Court to reply
to a Request for Opinion in spite of the opposition of certain States ;
duty to answer; limits of this duty; Article 65 of the Statute.—
Questions relating solely to the conditions of application of a procedure,
provided for by treaty, for the. settlement of disputes.—Article 68 of the
Statute: discretion allowed to the Court.—Existence of disputes ;
applicability of the procedure provided for by treaty for the settlement
of disputes to disputes concerning the interpretation ov execution of the
treaty.—Definition of a question put to the Court.— Compulsory
settlement of disputes by Treaty Commissions ; obligation for the
parties to the dispute to co-operate in the constitution of the Com-
missions by appointing their representatives.

ADVISORY OPINION

Present : President  BASDEVANT ; Vice-President GUERRERO;
judges ALVAREZ, HACKWORTH, WINIARSKI, ZORIËIÉ,
DE VISSCHER, Sir ARNOLD McNair, KLAESTAD, BADAWI
PasHa, Krylov, Reap, Hsu Mo, AZEVEDO ; Registrar
HAMBRO.
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES) 66

THE CouRT,
composed as above,

gives the following Advisory Opinion :

On October 22nd, 1949, the General Assembly of the United
Nations adopted the following Resolution :

“Whereas the United Nations, pursuant to Article 55 of the
Charter, shall promote universal respect for, and observance of,
human rights and fundamental freedoms for all without distinction
as to race, sex, language or religion,

Whereas the General Assembly, at the second part of its Third
Regular Session, considered the question of the observance in
Bulgaria and Hungary of human rights and fundamental free-
doms,

Whereas the General Assembly, on 30 April 1949, adopted
Resolution 272 (III) concerning this question in which it expressed
its deep concern at the grave accusations made against the Govern-
ments of Bulgaria and Hungary regarding the suppression of
human rights and fundamental freedoms in those countries ;
noted with satisfaction that steps had been taken by several
States signatories to the Treaties of Peace with Bulgaria and
Hungary regarding these accusations; expressed the hope that
measures would be diligently applied, in accordance with the
Treaties, in order to ensure respect for human rights and funda-
mental freedoms; and most urgently drew the attention of the
Governments of Bulgaria and Hungary to their obligations under
the Peace Treaties, including the obligation to co-operate in the
settlement of the question,

Whereas the General Assembly has resolved to consider also
at the Fourth Regular Session the question of the observance
in Romania of human rights and fundamental freedoms,

Whereas certain of’the Allied and Associated Powers signatories
to the Treaties of Peace with Bulgaria, Hungary and Romania
have charged the Governments of those countries with violations
of the Treaties of Peace and have called upon those Governments
to take remedial measures,

Whereas the Governments of Bulgaria, Hungary and Romania
have rejected the charges of Treaty violations,

Whereas the Governments of the Allied and Associated Powers
concetned have sought unsuccessfully to refer the question of
Treaty violations to the Heads of Mission in Sofia, Budapest and
Bucharest, in pursuance of certain provisions in the Treaties
of Peace,

Whereas the Governments of these Allied and Associated Powers
have called upon the Governments of Bulgaria, Hungary and

5
OPIN. OF 30 III 50 {INTERPRETATION OF PEACE TREATIES) 67

Romania to join in appointing Commissions pursuant to the
provisions of the respective Treaties of Peace for the settlement
of disputes concerning the interpretation or execution of these
Treaties,

Whereas the Governments of Bulgaria, Hungary and Romania
have refused to appoint their representatives to the Treaty Com-
missions, maintaining that they were under no legal obligation
to do so, ;

Whereas the Secretary-General of the United Nations is author-
ized by the Treaties of Peace, upon request by either party to
a dispute, to appoint the third member of a Treaty Commission
if the parties fail to agree upon the appointment of the third
member,

Whereas it is important for the Secretary-General to be advised
authoritatively concerning the scope of his authority under the
Treaties of Peace,

The General Assembly

1. Expresses its continuing interest in and its increased concern
at the grave accusations made against Bulgaria, Hungary and
Romania ;

2. Records its opinion that the refusal of the Governments of Bul-
garia, Hungary and Romania to co-operate in its efforts to examine
the grave charges with regard to the observance of human rights
and fundamental freedoms justifies this concern of the General
Assembly about the state of affairs prevailing in Bulgaria,
Hungary and Romania in this respect ;

3. Decides to submit the following questions to the International
Court of Justice for an advisory opinion :

‘I. Do the diplomatic exchanges between Bulgaria, Hungary
and Romania, on the one hand, and certain Allied and
Associated Powers signatories to the Treaties of Peace,
on the other, concerning the implementation of Article 2
of the Treaties with Bulgaria and Hungary-and Article 3
of the Treaty with Romania, disclose disputes subject
to the provisions for the settlement of disputes con-
tained in Article 36 of the Treaty of Peace with Bulgaria,
Article 40 of the Treaty of Peace with Hungary, and
Article 38 of the Treaty of Peace with Romania ?’

In the event of an affirmative reply to question I:

‘II. Are the Governments of Bulgaria, Hungary and Romania
obligated: to carry out the provisions of the articles
referred to in question I, including the provisions for
the appointment of their representatives to the Treaty
Commissions ?’

In the event of an affirmative reply to question IT and if within
thirty days from the date when the Court delivers its opinion,

6
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES) 68

the Governments concerned have not notified the Secretary-
General that they have appointed their representatives to the
Treaty Commissions, and the Secretary-General has so advised
the International Court of Justice:

‘III. If one party fails to appoint a representative to a Treaty
Commission under ihe Treaties of Peace with Bulgaria,
Hungary and Romania where that party is obligated to
appoint a representative to the Treaty Commission, is
the Secretary-General of the United Nations authorized
to appoint the third member of the Commission upon
the request of the other party to a dispute according
to the provisions of the respective Treaties >’

In the event of an affirmative reply to question III:

‘IV. Would a Treaty Commission composed of a representative
of one party and a third member appointed by the
Secretary-General of the United Nations constitute a
Commission, within the meaning of the relevant Treaty
articles, competent to make a definitive and binding
decision in settlement of a dispute ?’

4. Requests the Secretary-General to make available to the
International Court of Justice the relevant exchanges of diplomatic
correspondence communicated to the Secretary-General for cir-
culation to the Members of the United Nations and the records
of the General Assembly proceedings on this question ;

5. Decides to retain on the agenda of the Fifth Regular Session
of the General Assembly the question of the observance of human
rights and fundamental freedoms in Bulgaria, Hungary and
Romania, with a view to ensuring that the charges are appropriately
examined and dealt with.”

By a letter of October 31st, 1940, filed in the Registry on
November 3rd, the Secretary-General of the United Nations
transmitted to the Court a certified true copy of the General Assem-
bly’s Resolution.

On November 7th, 1949, in accordance with paragraph I of
Article 66 of the Court’s Statute, the Registrar gave notice of the
Request to all States entitled to.appear before the Court. On the
same date, the Registrar, by means of a special and direct communi-
cation as provided in paragraph 2 of the above-mentioned article,
informed all States entitled to appear before the Court and parties
to one or more of the above-mentioned Peace Treaties (Australia,
Canada, United States of America, Greece, India, New Zealand,
Pakistan, United Kingdom of Great Britain and Northern Ireland,
Byelorussian Soviet Socialist Republic, Ukrainian Soviet Socialist
Republic, Czechoslovakia, Union of Soviet Socialist Republics,
Union of South Africa, Yugoslavia) that the Court was prepared
to receive from them written statements on the questions submitted

7
OPIN. OF 30 IIL 50 (INTERPRETATION OF PEACE TREATIES) 69

to it for an advisory opinion and to hear oral statements at a date
which would be fixed in due course.

An identical communication was sent, also on November 7th,
in pursuance of paragraph 1 of Article 63 of the Statute, to the
other States parties to one of the above-mentioned Treaties, namely,
Bulgaria, Hungary and Romania.

These communications were accompanied by copies of an Order,
made on the same date, by which the Acting President of the Court
appointed January 16th, 1950, as the date of expiry of the time-
limit for the submission of written statements and reserved the
rest of the procedure for further decision.

Written statements and communications were received within
the prescribed time-limit from the following States : United States
of America, United Kingdom, Bulgaria, Ukrainian Soviet Socialist
Republic, Union of Soviet Socialist Republics, Byelorussian Soviet
Socialist Republic, Romania, Czechoslovakia, Australia and Hun-
gary.

In accordance with Article 65 of the Statute, the Secretary-
General of the United Nations transmitted to the Registrar a set
of documents which reached the Registry on November 26th, 1949.
Some additional documents, which had subsequently been filed
with the Secretariat, were forwarded to the Registry, where they
arrived on February 24th, 1950. All these documents are enumer-
ated in the list attached to the present Opinion.

In a letter dated January 23rd, 1950, the Assistant Secretary-
General in charge of the Legal Department of the Secretariat of
the United Nations announced that he intended to take part in
the oral proceedings and to submit a statement on behalf of the
Secretary-General.

The Government of the United Kingdom and the Government
of the United States of America stated, in letters dated respectively
January 6th and February roth, 1950, that they intended to submit
oral statements.

At public sittings held on February 28th and on March ist and
and, 1950, the Court heard oral statements submitted :

on behalf of the Secretary-General of the United Nations by
Mr. Ivan Kerno, Assistant Secretary-General in charge of the
Legal Department ;

on behalf of the Government of the United States of America
by the Honorable Benjamin V. Cohen ;

on behalf of the Government of the United Kingdom by
Mr. G. G. Fitzmaurice, C.M.G., Second Legal Adviser of the
Foreign Office.
OPIN. OF 3011150 (INTERPRETATION OF PEACE TREATIES) 70

* * *

In conformity with the Resolution of the General Assembly
of October 22nd, 1949, the Court is at present called upon to
give an Opinion only on Questions I and IT set forth in that
Resolution.

The power of the Court to exercise its advisory function in
the present case has been contested by the Governments of Bul-
garia, Hungary and Romania, and also by several other Govern-
ments, in the communications which they have addressed to
the Court.

This objection is founded mainly on two arguments.

It is contended that the Request for an Opinion was an action
ultra vires on the part of the General Assembly because, in dealing
with the question of the observance of human rights and fund-
amental freedoms in the three States mentioned above, it was
“interfering” or “intervening” in matters essentially within the
domestic Jurisdiction of States. This contention against the
exercise by the Court of its advisory function seems thus to be
based on the alleged incompetence of the General Assembly
itself, an incompetence deduced from Article 2, paragraph 7,
of the Charter.

The terms of the General Assembly’s Resolution of October 22nd,
1949, considered as a whole and in its separate parts, show that
this argument is based on a misunderstanding. When the vote
was taken on this Resolution, the General Assembly was faced
with a situation arising out of the charges made by certain Allied
and Associated Powers, against the Governments of Bulgaria,
Hungary and Romania of having violated the provisions of the
Peace Treaties concerning the observance of human rights and
fundamental freedoms. For the purposes of the present Opinion,
it suffices to note that the General Assembly justified the adoption
of its Resolution by stating that “‘the United Nations, pursuant
to Article 55 of the Charter, shall promote universal respect for
and observance of human rights and fundamental freedoms for
all without distinction as to race, sex, language or religion”.

The Court is not called upon to deal with the charges brought
before the General Assembly since the Questions put to the Court
relate neither to the alleged violations of the provisions of the ~
Treaties concerning human rights and fundamental freedoms nor
to the interpretation of the articles relating to these matters.
The object of the Request is much more limited. It is directed
solely to obtaining from the Court certain clarifications of a legal
nature regarding the applicability of the procedure for the settle-
ment of disputes by the Commissions provided for in the express
terms of Article 36 of the Treaty with Bulgaria, Article 40 of
the Treaty with Hungary and Article 38 of the Treaty with
Romania. The interpretation of the terms of a treaty for this
purpose could not be considered as a question essentially within
the domestic jurisdiction of a State. It is a question of inter-

9
OPIN. OF 30II1 50 (INTERPRETATION OF PEACE TREATIES) 71

national law which, by its very nature, lies within the competence
of the Court.

These considerations also suffice to dispose of the objection
based on the principle of domestic jurisdiction and directed
specifically against the competence of the Court, namely, that
the Court, as an organ of the United Nations, is bound to observe
the provisions of the Charter, including Article 2, paragraph 7.

The same considerations furnish an answer to the objection
that the advisory procedure before the Court would take the
place of the procedure instituted by the Peace Treaties for the
settlement of disputes. So far from placing an obstacle in the
way of the latter procedure, the object of this Request is to
facilitate it by seeking information for the General Assembly
as to its applicability to the circumstances of the present case.

It thus appears that these objections to the Court’s competence
to give the Advisory Opinion which has been requested are ill-
founded and cannot be upheld.

Another argument that has been invoked against the power
of the Court to answer the Questions put to it in this case is
based on the opposition of the Governments of Bulgaria, Hungary
and Romania to the advisory procedure. The Court cannot, it
is said, give the Advisory Opinion requested without violating
the well-established principle of international law according to
which no judicial proceedings relating to a legal question pending
between States can take place without their consent.

This objection reveals a confusion between the principles
governing contentious procedure and those which are applicable
to Advisory Opinions.

The consent of States, parties to a dispute, is the basis of the
Court’s jurisdiction in contentious cases. The situation is different
in regard to advisory proceedings even where the Request for
an Opinion relates to a legal question actually pending between
States. The Court’s reply is only of an advisory character: as
such, it has no binding force. It follows that no State, whether a
Member of the United Nations or not, can prevent the giving of
an Advisory Opinion which the United Nations considers to be
desirable in order to obtain enlightenment as to the course of
action it should take. The Court’s Opinion is given not to the
States, but to the organ which is entitled to request it; the reply
of the Court, itself an “‘organ of the United Nations”, represents
its participation in the activities of the Organization, and, in
principle, should not be refused.

There are certain limits, however, to the Court’s duty to reply
to a Request for an Opinion. It is not merely an ‘‘organ of the
United Nations”, it is essentially the ‘‘principal judicial organ”
of the Organization (Art. 92 of the Charter and Art. I of the
Statute). It is on account of this character of the Court that its

10
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES) 72

power to answer the present Request for an Opinion has been
challenged.

Article 65 of the Statute is permissive. It gives the Court the
power to examine whether the circumstances of the case are
of such a character as should lead it to decline to answer the
Request. In the opinion of the Court, the circumstances of the
present case are profoundly different from those which were
before the Permanent Court of International Justice in the
Eastern Carelia case (Advisory Opinion No. 5), when that Court
declined to give an Opinion because it found that the question
put to it was directly related to the main point of a dispute
actually pending between two States, so that answering the
question would be substantially equivalent to deciding the dispute
between the parties, and that at the same time it raised a question
of fact which could not be elucidated without hearing both parties.

As has been observed, the present Request for an Opinion is
solely concerned with the applicability to certain disputes of
the procedure for settlement instituted by the Peace Treaties,
and it is justifiable to conclude that it in no way touches the
merits of those disputes. Furthermore, the settlement of these
disputes is entrusted solely to the Commissions provided for by
the Peace Treaties. Consequently, it is for these Commissions to
decide upon any objections which may be raised to their jurisdiction
in respect of any of these disputes, and the present Opinion in
no way prejudges the decisions that may be taken on those
objections. It follows that the legal position of the parties to
these disputes cannot be in any way compromised by the answers
that the Court may give to the Questions put to it.

It is true that Article 68 of the Statute provides that the Court in
the exercise of its advisory functions shall further be guided by the
provisions of the Statute which apply in contentious cases. But
according to the same article these provisions would be applicable
only “to the extent to which it [the Court] recognizes them to be
applicable”. It is therefore clear that their application depends on
the particular circumstances of each case and that the Court pos-
sesses a large amount of discretion in the matter. In the present
case the Court is dealing with a Request for an Opinion, the sole
object of which is to enlighten the General Assembly as to the
opportunities which the procedure contained in the Peace Treaties
may afford for putting an end to a situation which has been pre-
sented to it. That being the object of the Request, the Court finds
in the opposition to it made by Bulgaria, Hungary and Romania no
reason why it should abstain from replying to the Request.

For the reasons stated above, the Court considers that it has
the power to answer Questions [ and IT and that it is under a
duty to do so.

IL
OPIN. OF 30111 50 (INTERPRETATION OF PEACE TREATIES) 73

* * *

Question I is framed in the following terms:

“Do the diplomatic exchanges between Bulgaria, Hungary and
Romania on the one hand and certain Allied and Associated Powers
signatories to the Treaties of Peace on the other, concerning the
implementation of Article 2 of the Treaties with Bulgaria and
Hungary and Article 3 of the Treaty with Romania, disclose dis-
putes subject to the provisions for the settlement of disputes
contained in Article 36 of the Treaty of Peace with Bulgaria,
Article 40 of the Treaty of Peace with Hungary and Article 38 of
the Treaty of Peace with Romania ?”

The text of the articles mentioned in Question I is as follows :
Article 2 of the Treaty with Bulgaria (to which correspond
mutatis mutandis Article 2, papagraph 1, of the Treaty with
Hungary and Article 3, paragraph 1, of the Treaty with Romania) :

“Bulgaria shall take all measures necessary to secure to all
persons under Bulgarian jurisdiction, without distinction as to race,
sex, language or religion, the enjoyment of human rights and of
the fundamental freedoms, including freedom of expression, of
press and publication, of religious worship, of political opinion and
of public meeting.”

Article 36 of the Treaty with Bulgaria (to which correspond
mutatis mutandis Article 40 of the Treaty with Hungary and
Article 38 of the Treaty with Romania) :

“1, Except where another procedure is specifically provided
under any article of the present Treaty, any dispute concerning
the interpretation or execution of the Treaty, which is not settled
by direct diplomatic negotiations, shall be referred to the Three
Heads of Mission acting under Article 35, except that in this case
the Heads of Mission will not be restricted by the time-limit provided
in that Article. Any such dispute not resolved by them within a
period of two months shall, unless the parties to the dispute mutu-
ally agree upon angther means, of settlement, be referred at the
request of either party to the dispute to a Commission composed
of one representative of each party and a third member selected
by mutual agreement of the two parties from nationals of a third
country. Should the two parties fail to agree within a period of
one month upon the appointment of the third member, the Secre-
tary-General of the United Nations may be requested by either
party to make the appointment.

2. The decision of the majority of the members of the Commission
shall be the decision of the Commission, and shall be accepted by
the parties as definitive and binding.”

The text of Article 35, which is referred to in Article 36 of
the Treaty. with Bulgaria (and to which -correspond mutatis
mutandis Article 39 of the Treaty with Hungary and Article 37
of the Treaty with Romania), is as follows:

12
OPIN. OF 3011150 (INTERPRETATION OF PEACE TREATIES) 74

“+. For a period not to exceed eighteen months from the coming
into force of the present Treaty, the Heads of the Diplomatic
Missions in Sofia of the Soviet Union, the United Kingdom and
the United States of America, acting in concert, will represent
the Allied and Associated Powers in dealing with the Bulgarian
Government in all matters concerning the execution and inter-
pretation of the present Treaty.

2. The Three Heads of Mission will give the Bulgarian Govern-
ment such guidance, technical advice and clarification as may be
necessary to ensure the rapid and efficient execution of the present
Treaty both in letter and in spirit.

3. The Bulgarian Government shall afford the said Three Heads
of Mission all necessary information and any assistance which they
may require in the fulfilment of the tasks devolving on them under
the present Treaty.”

Question I involves two main points. First, do the diplomatic
exchanges between Bulgaria, Hungary and Romania on the one
hand and certain Allied and Associated Powers signatories to
the Peace Treaties on the other, disclose any disputes ? Second,
if they do, are such disputes among those which are subject to
the provisions for the settlement of disputes contained in Article 36
of the Treaty with Bulgaria, Article 40 of the Treaty with Hungary,
and Article 38 of the Treaty with Romania ?

Whether there exists an international dispute is a matter for
objective determination. The mere denial of the existence of a
dispute does not prove its non-existence. In the diplomatic corre-
spondence submitted to the Court, the United Kingdom, acting
in association with Australia, Canada and New Zealand, and the
United States of America charged Bulgaria, Hungary and Romania
with having violated, in various ways, the provisions of the articles
dealing with human rights and fundamental freedoms in the Peace
Treaties and called upon the three Governments to take remedial
measures to carry out their obligations under the Treaties. The
three Governments, on the other hand, denied the charges. There
has thus arisen a situation in which the two sides hold clearly
opposite views concerning the question of the performance or
non-performance of certain treaty obligations. Confronted with
such a situation, the Court must conclude that international
disputes have arisen.

This conclusion is not invalidated by the text of Article 36 of
the Treaty with Bulgaria (Article 40 of the Treaty with Hungary
and Article 38 of the Treaty with Romania). This article, in referring
to “any dispute”, is couched in general terms. It does not justify
limiting the idea of “‘the dispute” to a dispute between the United
States of America, the United Kingdom and the Union of Soviet
Socialist Republics acting in concert on the one hand, and Bulgaria

13
OPIN: OF 3011150 (INTERPRETATION OF PEACE TREATIES) 75

(Hungary or Romania) on the other. In the present case, a
dispute exists between each of the three States—Bulgaria, Hungary
and Romania—and each of the Allied and Associated States which
sent protests to them.

The next point to be dealt with is whether the disputes are
subject to the provisions of the articles for the settlement of
disputes contained in the Peace Treaties. The disputes must be
considered to fall within those provisions if they relate to the
interpretation or execution of the Treaties, and if no other procedure
of settlement is specifically provided elsewhere in the Treaties.

Inasmuch as the disputes relate to the question of the performance
or non-performance of the obligations provided in the articles
dealing with human rights and fundamental freedoms, they are
clearly disputes concerning the interpretation or execution of the
Peace Treaties. In particular, certain answers from the Govern-
ments accused of violations of the Peace Treaties make use of
arguments which clearly involve an interpretation of those Treaties.

Since no other procedure is specifically provided in any other
article of the Treaties, the disputes must be subject to the methods
of settlement contained in the articles providing for the settlement
of all disputes.

The Court thus concludes that Question I must be answered
in the affirmative.

In these circumstances, it becomes necessary to take up Ques-
tion II, which is as follows:

“Are the Governments of Bulgaria, Hungary and Romania
obligated to carry out the provisions of the articles referred to in
Question I, including the provisions for the appointment of their
representatives to the Treaty Commissions ?”

Before answering the Question, the Court must determine the
scope of the expression “‘the provisions of the articles referred to
in Question I’. Question I mentions two sets of articles: one set
being those articles concerning human rights, namely, Article 2
of the Treaties with Bulgaria and Hungary, and Article 3 of the
Treaty with Romania ; the other set being those articles concerning
the settlement of disputes, namely, Article 36 of the Treaty with
Bulgaria, Article 40 of the Treaty with Hungary and Article 38
of the Treaty with Romania. The Court considers that the expres-
sion “the provisions of the articles referred to in Question I”
refers only to the articles providing for the settlement of disputes,
and does not refer to the articles dealing with human rights.

14
OPIN. OF 3OII 50 (INTERPRETATION OF PEACE TREATIES) 76

This view is clearly borne out by the various considerations stated
in the Resolution of the General Assembly of October 22nd, 1949.
It is confirmed by the fact that the Questions put to the Court have
for their sole object to determine whether the disputes, if they exist,
are among those falling under the procedure provided for in the
Treaties with a view to their sevtlement by arbitration. The Court
does not think that the General Assembly would have asked it
whether Bulgaria, Hungary and Romania are obligated to carry out
the articles concerning human rights. For, in the first place, the
three Governments have not denied that they are obligated to carry
out these articles. In the second place, the words which precede
Question II, ‘In the event of an affirmative answer to Question I”,
exclude the idea that Question II refers to the articles relating to
human rights. There is no reason why the General Assembly should
have made the consideration of the question concerning human
rights depend on an affirmative answer to a question relating to the
existence of disputes. The articles concerning human rights are
mentioned in Question I only by way of describing the subject-
matter of the diplomatic exchanges between the States concerned.

*The real meaning of Question Il, in the opinion of the Court, is
this: In view of the disputes which have arisen and which have
so far not been settled, are Bulgaria, Hungary and Romania
obligated to carry out, respectively, the provisions of Article 36
of the Treaty with Bulgaria, Article 4o of the Treaty with Hungary,
and Article 38 of the Treaty with Romania ?

The articles for the settlement of disputes provide that any
dispute which is not settled by direct diplomatic negotiations shall
be referred to the Three Heads of Mission. If not resolved by them
within a period of two months, the dispute shall, unless the parties
to the dispute agree upon another means of settlement, be referred
at the request of either party to the dispute to a Commission com-
posed of one representative of each party and a third member,
to be selected in accordance with the relevant articles of the
Treaties.

The diplomatic documents presented to the Court show that the
United Kingdom and the United States of America on the one hand,
and Bulgaria, Hungary and Romania on the other, have not succeeded
in settling their disputes by direct negotiations. They further show
that these disputes were not resolved by the Heads of Mission
within the prescribed period of two months. It is a fact that the
parties to the disputes have not agreed upon any other means of
settlement. It is also a fact that the United Kingdom and the
United States of America, after the expiry of the prescribed period,
requested that the disputes should be settled by the Commissions
mentioned in the Treaties.

15
OPIN. OF 3011150 (INTERPRETATION OF PEACE TREATIES) 77

This situation led the General Assembly to put Question II so as
to obtain guidance for its future action.

The Court finds that all the conditions required for the commence-
ment of the stage of the settlement of disputes by the Commis-
sions have been fulfilled.

In view of the fact that the Treaties provide that any dispute
shall be referred to a Commission “‘at the request of either party”,
it follows that either party is obligated, at the request of the other
party, to co-operate in constituting the Commission, in particular
by appointing its representative. Otherwise the method of settle-
ment by Commissions provided for in the Treaties would com-
pletely fail in its purpose.

The reply to Question II, as interpreted above, must therefore
be in the affirmative.

For these reasons,

THE COURT IS OF OPINION,

On Question I:
by eleven votes to three,

that the diplomatic exchanges between Bulgaria, Hungary and
Romania on the one hand and certain Allied and Associated
Powers signatories to the Treaties of Peace on the other, concerning
the implementation of Article 2 of the Treaties with Bulgaria
and Hungary and Article 3 of the Treaty with Romania, disclose
disputes subject to the provisions for the settlement of disputes
contained in Article 36 of the Treaty of Peace with Bulgaria,
Article 40 of the Treaty of Peace with Hungary, and Article 38
of the Treaty of Peace with Romania ;

On Question IT:
by eleven votes to three,

that the Governments of Bulgaria, Hungary and Romania are
obligated to carry out the provisions of those articles referred to
in Question I, which relate to the settlement of disputes, including
the provisions for the appointment of their representatives to the
Treaty Commissions.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this thirtieth day of March, one
thousand nine hundred and fifty, in two copies, one of which will

16
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES) 78

be placed in the archives of the Court and the other transmitted
to the Secretary-General of the United Nations.

(Signed) BASDEVANT,

President.

(Signed) E. HAMBRO,
Registrar.

Judge AzEVEDO, while concurring in the Opinion of the Court,
has availed himself of the right conferred on him’ by Article 57
of the Statute and appended to the Opinion a statement of his
separate opinion.

Judges WiniarsKi, Zoriéi¢ and KRYLOV, considering that the
Court should have declined to give an Opinion in this case, have
availed themselves of the right conferred on them by Article 57
of the Statute and appended to the Opinion statements of their
dissenting opinions.

(Initialled) J. B.
(Inittalled) E. H.

17
II4

ANNEX

DOCUMENTS TRANSMITTED TO THE INTERNATIONAL

COURT OF JUSTICE BY THE SECRETARY-GENERAL OF

THE UNITED NATIONS IN ACCORDANCE WITH THE

RESOLUTION ADOPTED BY THE GENERAL ASSEMBLY
ON 22 OCTOBER, 1949

CONTENTS

J. RECORDS oF GENERAL ASSEMBLY, SECOND PART OF THIRD
SESSION

Folder 1.
Inclusion of item in agenda.
Records of proceedings.

Records of the General Committee, 58th and 59th meetings.

Records of the General Assembly, 189th and 190th plenary meet-
ings.

Folder 2.

Inclusion of item in agenda.
Documents.

Letter dated 16 March, 1949, from the
permanent representative of Bolivia
to the Secretary-General requesting
the inclusion of an additional item in
the agenda of the third regular ses-
sion of the General Assembly A/820

Letter dated 1g March, 1949, from the
Australian Mission to the United
Nations addressed to the Secretary-
General requesting the inclusion of an
additional item in the agenda of the
third regular session of the General
Assembly A/821

Agenda of the third regular session of
the General Assembly ; report of the
General Committee | A/829

[See paragraphs

3a and 3b.

53
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES)

{Note—See Folder 4 for:

Telegram dated 4 April, 1949, from the
Government of the Republic of Hungary
to the President of the General Assembly

and .

Telegram dated 9 April, 1949, from the
Government of the People’s Republic
of Bulgaria to the Secretary- General

Folder 3.

A/831

A/832 and Corr. I.

Ad hoc Political Commuttee.

Records of proceedings.

34th meeting.
35th meeting.
36th meeting.
37th meeting.
38th meeting.
39th meeting.
4oth meeting.
4ist meeting.

Folder 4.

Ad hoc Political Committee.

Documents.

Telegram dated 4 April, 1949, from the
Government of the Republic of Hun-
gary to the President of the General
Assembly

Telegram dated 9 April, 1949, from the
Government of the People’s Repub-
lic of Bulgaria to the Secretary-Gen-
eral

Allocation of items on the agenda of the
second part of the third session ; letter
dated 13 April, 1949, from the Presi-
dent of the General Assembly to the
Chairman of the Ad hoc Political
Committee

A/831

A/832 and Corr. 1

AJAC.24/47

115

54
OPIN, OF 30 III 50 (INTERPRETATION OF PEACE TREATIES) 110

Cuba: draft resolution A/AC.24/48 and Corr. 1
Cuba: amended draft resolution A/AC.24/48/Rev. 2
Australia: draft resolution A/AC.24/50

Bolivia : draft resolution A/AC.24/51/Corr. I
Australia: draft resolution A/AC.24/52

Chile: amendment to the Bolivian
draft resolution (A/AC.24/51/Corr. 1) A/AC.24/53

Colombia and Costa Rica: amendment
to the Bolivian draft resolution
(A/AC.24/5x/Corr. 1) A/AC.24/54

Cuba and Australia : amendment to the
Bolivian resolution {A/AC.24j51/
Corr. 1) A/AC.24/56

Telegram dated 23 April, 1949, from the
Government of the People’s Republic
of Hungary to the Secretary-General A/AC.24/57

Telegram dated 27 April, 1949, from the
Government of the People’s Republic
of Bulgaria to the Secretary-General A/AC.24/58

Report of the Ad hoc Political Com-
mittee A/844

Folder 5.
Plenary meetings of the General Assembly.
Records of proceedings.

201st meeting.
202nd meeting.
203rd meeting.

Folder 6.
Plenary meetings of the General Assembly.
Documents.

Resolution 272 (III), adopted by the
General Assembly, 30 April, 1940.

[Note—See Folder 4 for:
Report of the Ad hoc Political Commitiee  A]844.]

55
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES) II17

IT. RELEVANT EXCHANGES OF DIPLOMATIC CORRESPONDENCE COM-
MUNICATED TO THE SECRETARY-GENERAL FOR CIRCULATION TO
THE MEMBERS OF THE UNITED NATIONS

Folde- 7.

Letter dated 20 September, 1949, from

the representative of the United States

of America to the Secretary-General

(with annexes) A/985/Rev. 1
Letter dated 19 September, 1949, from

the representative of the United

Kingdom of Great Britain and North-

ern Ireland to the Secretary-General

(with annexes) A/990/Rev. I

III. RECORDS oF GENERAL ASSEMBLY, FOURTH SESSION

Folder 8.

Inclusion of item in agenda.
Records of proceedings.

Records of the General Committee, 65th [See pages 3 and 4,
meeting paragraphs 71-73,
and page 7,
paragraphs I04
and I05.]
Records of the General Assembly, 224th [See pages 18 and I9,
plenary meeting paragraphs 2-I0,
and page 23,
after paragraph 56.]

Folder 9.

Inclusion of item in agenda.
Documents.

Supplementary list of items for the
agenda of the fourth regular session ;
items proposed by Australia A/948

Adoption of the agenda of the fourth
regular session and allocation of items
to Committees ; report of the General
Committee A/989
[See paragraphs 9-12.]

56
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES) I18

Folder 10.

c

Ad hoc Political Committee.

Records of proceedings.

7th meeting.
8th meeting.
gth meeting.
tcth meeting.
tith meeting.
t2th meeting.
13th meeting.
14th meeting.
15th meeting.

Folder 11.

Ad hoc Political Committee.

Documents.

Letter dated 26 September, 1949, from
the President of the General Assembly
to the Chairman of the Ad hoc Polit-
ical Committee

Bolivia, Canada and the United States
of America: draft resolution

Australia: amendment to the draft
resolution proposed by Bolivia, Ca-
nada and the United States of America
(A/AC.31/L.1/Rev. 1)

Brazil, Lebanon and the Netherlands:
amendment to the draft resolution
proposed by Bolivia, Canada and the
United States of America
(A/AC.31/L.1/Rev. 1)

Telegram dated 7 October, 1949, from
the Government of the People’s Re-
public of Romania to the Secretary-
General

Report of the Ad hoc Political Com-
mittee

A/AC.31/2

A/AC.31/L.1/Rev. x

A/AC.31/L.2

AJAC.31/L.3

AJAC.31/L.4

A/1023
57
OPIN. OF 30 III 50 (INTERPRETATION OF PEACE TREATIES)
Folder 12.
Plenary meetings of the General Assembly.
Records of proceedings.
234th meeting.

235th meeting.

Folder 13.

Plenary meetings of the General Assembly.
Documenis.
Resolution adopted by the General
Assembly, 22 October, 1949.

[Note—See Folder 11 for:
Report of the Ad hoc Political Committee A/1023.]

119

58
